The CouRT {nem. con.) rejected the parol evidence.
A verdict was taken for the plaintiff, subject to the opinion of the Court upon the case as it appears above stated.
Mr. Taylor and Mr. Hewitt, for the plaintiff, contended that there was a reversion in Scott, the vendor, and that the children of Hannah, born during the twelve years’ servitude, were his slaves. Negro Maria v. Serbaugh, 2 Rand. 228.
The CouRT (Morsell, J., contra,) was of opinion that Scott parted with his whole right in the slaves Hannah and John, to Anderson, who contracted with Scott to emancipate them when they should have served out the respective terms stipulated, &c.
Judgment of nonsuit to be entered.